STOCKHOLDERS AGREEMENT between BUCYRUS INTERNATIONAL, INC. and TEREX CORPORATION Dated as of February 19, 2010 TABLE OF CONTENTS Page ARTICLE I LIMITATIONS ON TRANSFERS 1 SECTION 1.1 Lock-Up Period 1 SECTION 1.2 Permitted Transfers 2 SECTION 1.3 Void Transfers 3 SECTION 1.4 Replacement Certificates 3 ARTICLE II STANDSTILL PROVISIONS 4 SECTION 2.1 Limitation on Acquisitions 4 SECTION 2.2 Limitation on Control Transactions 4 SECTION 2.3 Limitation on Voting 4 ARTICLE III REGISTRATION RIGHTS 4 SECTION 3.1 Demand Registrations 4 SECTION 3.2 Piggy-back Registration 7 SECTION 3.3 Registration Procedures 8 SECTION 3.4 Indemnification 11 SECTION 3.5 Rule 144 14 SECTION 3.6 Holdback Agreement 14 ARTICLE IV DEFINITIONS 14 SECTION 4.1 Certain Defined Terms 14 SECTION 4.2 Other Definitional Provisions 17 ARTICLE V MISCELLANEOUS 18 SECTION 5.1 Expenses 18 SECTION 5.2 Effectiveness of Certain Provisions 18 SECTION 5.3 Amendments and Waivers 18 SECTION 5.4 Successors, Assigns and Transferees 18 SECTION 5.5 Notices 18 SECTION 5.6 Further Assurance 20 SECTION 5.7 Entire Agreement 20 SECTION 5.8 Conflicting Agreements 20 SECTION 5.9 Delays or Omissions 20 SECTION 5.10 Governing Law; Consent to Jurisdiction; Venue 20 SECTION 5.11 Severability 21 SECTION 5.12 Enforcement 21 SECTION 5.13 Titles and Subtitles 21 SECTION 5.14 Counterparts; Facsimile Signatures 21 THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is entered into as of February 19, 2010, between Bucyrus International, Inc., a Delaware corporation (the “Company”), and Terex Corporation, a Delaware corporation (the “Shareholder”).Any capitalized term not otherwise defined herein shall have the meaning set forth in Article IV hereof. RECITALS WHEREAS, the Company and the Shareholder have entered into (i)an Asset and Stock
